Citation Nr: 9911805	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  96-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969, and from June 1974 to March 1978.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected PTSD is manifested by no 
more than definite social and occupational impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the current 10 
percent evaluation assigned for his psychiatric disability 
does not adequately reflect the severity of that disability.  
The veteran maintains that his service-connected PTSD 
prevents him from being able to work.  Therefore, a favorable 
determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  Private and VA medical records have been 
obtained, and the veteran has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 10 percent evaluation for PTSD 
requires less than the criteria for a 30 percent evaluation, 
with emotional tension or other evidence of anxiety  
productive of mild social and industrial impairment.  A 30 
percent evaluation for PTSD requires definite impairment in 
the ability to establish or maintain effective or wholesome 
relationships with people, and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation for PTSD 
requires that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired, and that by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels be so reduced 
as to result in considerable industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  VAOPGCPREC 9-93; 
59 Fed.Reg. 4752 (1994).  The Board and the RO are bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 10 percent disability evaluation is 
appropriate where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A 30 percent evaluation is 
assigned where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent evaluation for PTSD is warranted by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The action on appeal, dated in January 1996, granted the 
veteran service connection for PTSD.  The evaluation was 30 
percent, effective in August 1994.  Evidence considered by 
this rating decision consisted in part of the report of an 
October 1994 VA examination.  According to the VA examination 
report, the veteran denied hallucinations or delusions and 
said that his judgment was under good control.  He complained 
of marked and restricted range of affect, but said that he 
had had greater affective stability for the prior two to 
three years and had been able to work more consistently, but 
was still unable to work full-time.  He complained of PTSD 
symptoms of recurrent and intrusive recollections and dreams 
of traumatic events, and intense psychological distress of 
events that symbolize or represent past experiences.  He also 
reported feelings of detachment and estrangement.

On examination, there was no fluctuation in the veteran's 
consciousness, and he was oriented and able to reach a goal 
without difficulty.  His affect was depressed with mild to 
moderate severity, his mood was moderately liable, and 
judgment and insight were mildly impaired.  The Axis I 
diagnosis was cluster headaches - per history.  The Axis II 
diagnosis was PTSD - active - moderately severe - service-
connected.  The Axis III diagnosis was bipolar disorder - 
alternating - in partial remission - currently moderate in 
severity.  The veteran was currently in partial compensation, 
but showed impaired ability to function in relationships and 
ability to work regularly.  The examiner opined the veteran's 
disability was at least 50 percent and might well be between 
50 and 75 percent.  

VA outpatient and hospital medical records from the Lincoln, 
Nebraska VA Medical Center (VAMC) provide remote clinical 
history of diagnoses of PTSD and explosive personality in 
August 1980, and bipolar disorder and major affective 
disordering March and April 1981.  In December 1990, the 
veteran sought treatment for depression and anger control.   

July 1996 and June 1997 reports from the Nebraska State 
Penitentiary Mental Health Department are negative for 
complaints, findings, symptoms, or diagnoses of PTSD.  The 
July 1996 report provides a diagnostic impression of bipolar 
disorder in remission.   

Medical reports from the Lincoln Regional Center of the 
Nebraska Health and Human Services System have been obtained.  
They show treatment from 1984 to 1987 and are relevant to the 
veteran's historical disability status.

In correspondence received from the veteran in January 1998, 
he reported treatment for PTSD at the Grand Island, Nebraska, 
VAMC from 1990 to 1996.  Records from the Grand Island VAMC 
dated from 1990 to 1996 have been obtained.  Although they 
show treatment for a variety of physical and mental 
complaints and diagnoses, without a diagnosis of PTSD.  In 
May 1995, the veteran complained of depression, and in April 
1996 he was diagnosed with bipolar disorder. 

In correspondence received during the course of the appeal, 
the veteran provided the names of several private healthcare 
providers he claimed have provided treatment for PTSD.  The 
RO has obtained treatment records from the identified 
providers which show treatment for a variety of physical and 
mental complaints and diagnoses, without a diagnosis of PTSD.  

The veteran was provided a VA PTSD examination in October 
1997.  He denied flashbacks and increased startle response, 
but stated that he thought about Vietnam on an almost daily 
basis, tending to ruminate, sometimes so intensely that he 
fixated and appeared out of touch.  He reported amnesia of 
some events in Vietnam.  He was distant from others and 
avoided closeness.  Sights and sounds of helicopters 
triggered intrusive memories.  He felt that he had decreased 
perception, and said that he had no compassion and did have 
persistent hypervigilence.  He described slow cycling mood 
swings.  He reported continued problems handling anger.

On examination, the veteran had a well-trimmed beard, was 
cooperative throughout the interview, and had a mildly 
depressed mood.  His affect was somewhat blunted.  He did not 
express dysphoria or tearfulness.  His thought process was 
productive and linear.  He denied obsessive or compulsive 
ideation.  He was oriented in three spheres.  

The Axis I diagnosis was PTSD, chronic, moderate to severe; 
bipolar disorder, depressed, and pedophilia by history.  The 
Axis II diagnosis was personality disorder, not otherwise 
specified with passive aggressive and anti-social traits.  
The Axis V Global Assessment of Functioning (GAF) score was 
40.  

The VA examiner said that the examination and review of the 
claims file showed that the veteran had significant amounts 
of social and occupational impairment resulting from his 
Vietnam experience.  The veteran's descriptions of his 
maladaptive behavior in Vietnam would be consistent with 
development of both PTSD and the onset of bipolar disorder.  
The GAF score assessed the veteran's overall functioning, and 
it was not possible to state an overall psychological, social 
and occupational functioning based just on PTSD.  The 
examiner felt that a significant portion of the veteran's 
disrupted family history, very disrupted work history, and 
two periods of incarceration were related to the veteran's 
symptoms of PTSD.  

In correspondence received in March 1998, the veteran noted 
that he had earned a degree from Southeast in business with a 
3.98 GPA, and reported that he presently worked in an office, 
and was an inmate legal aide.  

Based on a thorough review of the claims file, the Board 
finds that the evidence supports an increased evaluation of 
30 percent for PTSD.  In so finding, the Board recognizes 
that an October 1994 VA examination provided an Axis II 
diagnosis of PTSD - active - moderately severe - service-
connected.  

In addition, the Board recognizes that the October 1997 PTSD 
examination resulted in an Axis I diagnosis of PTSD, chronic, 
moderate to severe; an Axis V GAF score of 40; and an opinion 
that a significant portion of the veteran's disrupted family 
history, very disrupted work history, and two periods of 
incarceration were related to the veteran's symptoms of PTSD.  
Moreover, the examiner said that the examination and review 
of the claims file showed that the veteran had significant 
amounts of social and occupational impairment resulting from 
his Vietnam experience as the veteran's descriptions of his 
maladaptive behavior in Vietnam would be consistent with 
development of both PTSD and the onset of bipolar disorder. 

The Board has considered entitlement to an evaluation higher 
than 30 percent, for PTSD, but finds that the preponderance 
of the evidence is against such an evaluation.  First, the 
clinical records do not reflect that the veteran requires 
regular clinical treatment for symptoms of PTSD.  The 
veteran's own statements relate that he has been able to earn 
a degree in business with a 3.98 GPA, and regularly work, 
albeit part-time or while incarcerated.  

In addition, during the PTSD examination in October 1997 the 
veteran was well-groomed, denied flashbacks and increased 
startle response, did not express dysphoria or tearfulness, 
had productive and linear thought process, denied obsessive 
or compulsive ideation, and was oriented in three spheres.  
The veteran's GAF score of 40 provides that his overall 
impairment of functioning was due to his diagnosed bipolar 
disorder, pedophilia by history, and personality disorder as 
well as his PTSD.  The examiner also expressed the opinion 
that the veteran's maladaptive behavior in Vietnam was the 
result of the onset of bipolar disorder as well as the 
development of PTSD.  Accordingly, the Board finds that the 
preponderance of the evidence is against an evaluation of 50 
percent or higher for PTSD.  

In light of the above, a 30 percent evaluation for PTSD is 
granted.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for PTSD is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

